                    Case 2:19-mj-00026-BWC Document 1 Filed 10/31/19 Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint



                                     United States District Court
                                                               for the

                                                   Southern District of Georgia

                 United States of America
                               V.

                                                                         Case No.

          Derrick Jaime MORRIS, a/k/a "Butta"




                          Defendant(s)


                                                CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   June 27. 2019               in the county of              Appling             in the

     Southern          District of            Georgia         ,the defendant(s) violated:

            Code Section                                                    Offense Description
21 U.S.C.§ 841(a)(1)                           Possession with intent to distribute a controlled substance




         This criminal complaint is based on these facts:                                                          rivietjc^cl ip4 ^
See attached affidavit incorporated herein by reference and made part of this criminal complaint.                     AuSPi vnon&Q C
                                                                                                                         (YldtCO on


         sf Continued on the attached sheet.


                                                                                            Complaimnt's signature

                                                                                  Kevin Waters. Task Force Officer(DEA)
                                                                                             Printed name and title


Sworn to before me and signed in my presence.


Date:     lo/si/in
                                                                                               Judge's signature

City and state:                          Brunswick, GA                     Hon. Benjamin W. Cheesbro, U.S. Magistrate Judge
                                                                                             Printed name and title
             Case 2:19-mj-00026-BWC Document 1 Filed 10/31/19 Page 2 of 4



                    AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                   CRIMINAL COMPLAINT AND ARREST WARRANT

        Your Affiant, Kevin Waters, being duly sworn herby deposes and states as follows:

                     INTRODUCTION AND AGENT BACKGROUND


        1.      I am a Task Force Officer (TFO) with the United States Drug Enforcement

Administration (DBA) in Savannah, Georgia. I am detached to the DEA from the Georgia

Bureau ofInvestigation(GBI) where I have been employed as a Special Agent for over 15 years.

I have been an active duty law enforcement officer and a Peace Officer certified by the Georgia

Peace Officers Standards and Training Council(POST)for over 24 years. I am an investigator

or law enforcement officer of the United States within the meaning of Title 18, United States

Code, Section 2510(7), that is, an officer of the United States who is empowered to conduct

investigations and to make arrests. I have been a duly authorized TFO with the DEA since April

2009.    My duties at the DEA include the investigation of organized drug trafficking

organizations. I have received thousands of hours of advanced and specialized law enforcement

training in narcotics trafficking investigations involving the unlawful transportation and

distribution of controlled substances. I have communicated with other federal, state and local

law enforcement officers who also specialize in these areas. During my service as a law

enforcement officer I have had significant involvement with illegal drug investigations. I have

participated in numerous investigations involving possession with intent to distribute and

distribution of controlled substances. I have organized and participated in covert controlled

purchase operations in an undercover role and in conjunction with confidential informants;

interceptions of wire, electronic and internet communications; interdictions of controlled

substances; controlled deliveries of controlled substances; and overt enforcement actions

including executions of search warrants that resulted in seizures of controlled substances and
             Case 2:19-mj-00026-BWC Document 1 Filed 10/31/19 Page 3 of 4



asset forfeitures, criminal arrests and prosecutions.

       2.       Your affiant is currently investigating the activities of Derrick Jamie MORRIS

aka BUTTA, whom your affiant believes possessed controlled substances with intent to

distribute, and attempts to do the same, in violation of Title 21, United States Code, § 841(a)(1).

These acts occurred in Appling County in Georgia, which is located within the Southern District

of Georgia. Your affiant submits this complaint in support of an arrest warrant for Derrick Jamie

MORRIS,aka BUTTA.

       3.       The facts in this affidavit come from your affiant's personal observations, training

and experience, and/or information obtained from other law enforcement officers, agents, and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of your affiant's knowledge about this matter.

                                      PROBABLE CAUSE


       4.       Appling County Sheriffs Office (ACSO) conducted a drug investigation in

Baxley, Appling Coimty, Georgia, of Derrick Jaime MORRIS, aka BUTTA. On June 27, 2019,

law enforcement completed a controlled purchase as part of that investigation. Specifically, an

individual, later identified as MORRIS delivered approximately 1 ounce(28 grams) of suspected

crystal methamphetamine (ice) to the Flash Foods convenience store in Baxley, Appling County,

in white 2002 Nissan Altima. The purchase was completed using official county funds that were

later located in plain view of the 2002 white Nissan Altima driven by MORRIS.

        5.      Following the delivery, ACSO Investigators confronted and attempted to arrest

MORRIS. MORRIS resisted arrest and a violent struggle ensued. MORRIS was eventually

restrained and transported to the Appling County Jail.

        6.      Following MORRIS' arrest. Investigator(INV)Cody Leggett of ACSO drafted an
                                                  2
            Case 2:19-mj-00026-BWC Document 1 Filed 10/31/19 Page 4 of 4



affidavit and application for a state search warrant for MORRIS' vehicle.          INV Leggett

submitted the affidavit and application to Judge Andrea Bass of the Magistrate Court of Appling

County. Judge Bass reviewed and approved the affidavit and application and issued a search

warrant for MORRIS' white 2002 Nissan Altima on June 27, 2019. INV Leggett immediately

executed this warrant and conducted a search of MORRIS' vehicle. The search resulted in the

discovery and seizure of an additional approximately 2 ounces of suspected crystal

methamphetamine, marijuana, digital scales and plastic bags.

       7.      A field test with TruNarc technology was conducted on the controlled substances

and resulted in a positive for methamphetamine.

                                         CONCLUSION


       8.      Based upon all of the foregoing information, Your Affiant respectfully submits

that there is probable cause to believe that Derrick Jamie MORRIS, aka BUTTA, committed a

violation of 21 U.S.C. § 841, possession of a controlled substance with intent to distribute, and

respectfiilly requests that the Court issue an arrest warrant for Derrick Jamie MORRIS, aka

BUTTA.



                                                    Kevin Waters
                                                    Task Force Officer



Subscribed and sworn to before me this       day of October 2019.




HONOT^X^'E M^AN^TN^.CHE^SBRO
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
